DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Office Action 
mailed on April 28, 2022

All of the rejections under 35 U.S.C. 102(a)(1) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.






Response to Arguments

The Examiner largely agrees with Applicant’s explanations as to how the recently amended claims overcome the prior art rejections in the previous Office Action.  There is just one exception.  The new limitation of “an electrode body having a coating of a conductive polymer…” in independent claim 1 and similarly “an electrode having a conductive polymer coating” in independent claim 13 is taught by Chowdhury:

    PNG
    media_image1.png
    297
    738
    media_image1.png
    Greyscale


See Chowdhury page 349.





Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al., “Highly sensitive electrochemical biosensor for glucose, DNA and protein using gold-polyaniline nanocomposites as a common matrix,” Sensors and Actuators B 190 (2014) 348-356 (hereafter “Chowdhury”) in view of Ganganboina et al., “Graphene Quantum Dots Decorated Gold-Polyaniline Nanowire for Impedimetric Detection of Carcinoembryonic Antigen,” Scientific Reports (2019) 9:7214 (published 10 May 2019 )( hereafter “Ganganboina”) .

Addressing claims 1-5, Chowdhury discloses an electrode for electrochemical measurement for detecting or quantitatively determining a target substance (see the title and Scheme 1), the electrode comprising: 
an electrode body having a coating of a conductive polymer (polyaniline; see the first two sentences of 2.2.4. Preparation of the sensor electrode, which is on Chowdhury page 349); 
a complex supported on a surface of the electrode (see Scheme 1), 
5wherein the complex is a complex comprising a probe for the target substance (in Scheme 1 note the Lamin A antibody (LAA) electrode embodiment and the DNA electrode embodiment.  Also see the Abstract.), and a conductive polymer nanowire in which a metal nanoparticle is embedded (in Scheme 1 note “Au-PAni”.  Also see the Abstract and the fourth sentence of 2.2.4. Preparation of the sensor electrode, which is on Chowdhury page 349.).  
Chowdhury, though, does not disclose that the complex also comprises “a quantum dot which binds to the probe and is doped with nitrogen and sulfur”.
Ganganboina discloses an electrode for electrochemical measurement for detecting or quantitatively determining a target substance (see the title), the electrode (“Pt” structural element in Figure 1(c).  Also note “Pt electrode” in the last paragraph on page 2.) comprising: 
a complex supported on a surface of the electrode (see the final product (right-most illustration) in Figure 1(c)), 
5wherein the complex is a complex comprising a probe (“Anti-CEA” in Figure 1(c)) for the target substance (CEA - Carcinoembryonic Antigen; see the abstract), a quantum dot which binds to the probe and is doped with nitrogen and sulfur (“N,S-GQD” in Figure 1 (c). “N,S-GQD” stands for N, S-graphene quantum dots.  See the abstract.  Also note the following, “A previous study has used N, S-codoped GQDs to detect Hg2+ ions and found that the chemically bonded N and S atoms could drastically enhance the fluorescence properties by altering the electronic characteristics as well as increasing the number of anchoring sites for the adsorption of metal ions 22,23 Yang et al.23 [underlining by the Examiner]“), and a conductive polymer nanowire in which a metal nanoparticle is embedded (“Au-PANI” in Figure 1(c).  PANI stands for polyaniline.  See the abstract.).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include in the complex of the electrode of Chowdhury a quantum dot which binds to the probe and is doped with nitrogen and sulfur as taught by Ganganboina because as found by Ganganboina, “N, S-GQDs are an excellent conducting material to accelerate the electron transfer [from biomolecules to the electrode]”. Also, “From the EIS and CV results, it is clear that the N, S-GQDs@Au-PANI can accelerate the electron transfer, . . . .”  Both quotations may be found on Ganganboina page 5.  Accelerated electron transfer is clearly desirable as in would decrease measurement response time and increase analyte sensitivity. 




Addressing claim 6, for the additional limitation of this claim note again DNA embodiment in Chowdhury Scheme 1 and note also the following in the Chowdhury Abstract

    PNG
    media_image2.png
    198
    1026
    media_image2.png
    Greyscale
  

Since Chowdhury discloses an alternate embodiment to the DNA probe embodiment in which the electrode probe is an antibody, as in Ganganboina, with same conductive polymer nanowire as in the electrode of Ganganboina, there is a reasonable expectation of success that the presence of the N, S-GQDs as taught by Ganganboina (forming N, S-GQDs@Au-PANI) will have the same benefit of accelerated electron transfer as discussed in the rejection of underlying claim 1 just above.  


Addressing claim 7, for the additional limitations of this claim see again the rejection of underlying claim 1 above and note that in the Lamin A antibody (LAA)  embodiment in Chowdhury Scheme 1 “Au-PAni” will instead be N, S-GQDs@Au-PANI as a result of the modification taught by Ganganboina.  Also note the following in the Chowdhury Abstract

    PNG
    media_image3.png
    203
    1024
    media_image3.png
    Greyscale

  

Since Chowdhury discloses an alternate embodiment to the DNA probe embodiment in which the electrode probe is an antibody, as in Ganganboina, with same conductive polymer nanowire as in the electrode of Ganganboina, there is a reasonable expectation of success that the presence of the N, S-GQDs as taught by Ganganboina (forming N, S-GQDs@Au-PANI) will have the same benefit of accelerated electron transfer as discussed in the rejection of underlying claim 1 just above.  



Addressing claim 8, for the additional limitations of this claim see again the rejection of underlying claim 1 above and note that in the DNA embodiment in Chowdhury Scheme 1 “Au-PAni” will instead be N, S-GQDs@Au-PANI as a result of the modification taught by Ganganboina.  Also note the following in the Chowdhury Abstract

    PNG
    media_image2.png
    198
    1026
    media_image2.png
    Greyscale
  

Since Chowdhury discloses an alternate embodiment to the DNA probe embodiment in which the electrode probe is an antibody, as in Ganganboina, with same conductive polymer nanowire as in the electrode of Ganganboina, there is a reasonable expectation of success that the presence of the N, S-GQDs as taught by Ganganboina (forming N, S-GQDs@Au-PANI) will have the same benefit of accelerated electron transfer as discussed in the rejection of underlying claim 1 just above.  


	Addressing claim 9, for a working electrode according to claim 1 see the rejection of claim 1 above.  For a counter electrode note “a Pt wire counter electrode” in Chowdhury 2.4.3. Electrochemical impedance spectroscopy (EIS), which is on page 350.



Addressing claims 13, 15, 17, and 19, Chowdhury discloses a kit (assembled) for detecting or quantitatively determining a target substance (see the title and Scheme 1), the kit comprising: 
an electrode having a conductive polymer coating (polyaniline; see the first two sentences of 2.2.4. Preparation of the sensor electrode, which is on Chowdhury 
page 349) and a complex supported on the conductive polymer coating electrode (see the fourth sentence of 2.2.4. Preparation of the sensor electrode, which is on Chowdhury page 349, and Scheme 1), 
 	wherein the complex comprises a conductive polymer nanowire in which a metal nanoparticle is embedded (in Scheme 1 note “Au-PAni”.  Also see the Abstract and the fourth sentence of 2.2.4. Preparation of the sensor electrode, which is on Chowdhury page 349.).
Chowdhury, though, does not disclose that the complex also comprises “a quantum dot which binds to the probe and is doped with nitrogen and sulfur”.
Ganganboina discloses an electrode for electrochemical measurement for detecting or quantitatively determining a target substance (see the title), the electrode (“Pt” structural element in Figure 1(c).  Also note “Pt electrode” in the last paragraph on page 2.) comprising: 
a complex supported on a surface of the electrode (see the final product (right-most illustration) in Figure 1(c)), 
5wherein the complex is a complex comprising a probe (“Anti-CEA” in Figure 1(c)) for the target substance (CEA - Carcinoembryonic Antigen; see the abstract), a quantum dot which binds to the probe and is doped with nitrogen and sulfur (“N,S-GQD” in Figure 1 (c). “N,S-GQD” stands for N, S-graphene quantum dots.  See the abstract.  Also note the following, “A previous study has used N, S-codoped GQDs to detect Hg2+ ions and found that the chemically bonded N and S atoms could drastically enhance the fluorescence properties by altering the electronic characteristics as well as increasing the number of anchoring sites for the adsorption of metal ions 22,23 Yang et al.23 [underlining by the Examiner]“), and a conductive polymer nanowire in which a metal nanoparticle is embedded (“Au-PANI” in Figure 1(c).  PANI stands for polyaniline.  See the abstract.).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include in the complex of the electrode of Chowdhury a quantum dot which binds to the probe and is doped with nitrogen and sulfur as taught by Ganganboina because as found by Ganganboina, “N, S-GQDs are an excellent conducting material to accelerate the electron transfer [from biomolecules to the electrode]”. Also, “From the EIS and CV results, it is clear that the N, S-GQDs@Au-PANI can accelerate the electron transfer, . . . .”  Both quotations may be found on Ganganboina page 5.  Accelerated electron transfer is clearly desirable as in would decrease measurement response time and increase analyte sensitivity. 


Allowable Subject Matter

Claim 11 is allowed.

Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 18, 2022